                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 18-54907

BILLY MYERS,                                                  Chapter 7
and
KENDRA MYERS,                                                 Judge Thomas J. Tucker

            Debtors.
_________________________________/

                                 ORDER DISMISSING CASE

        On November 2, 2018, the Debtors filed a voluntary petition for relief under Chapter 7,
commencing this case, and the Debtors each also filed, among other documents, a document
entitled “Certificate of Counseling” (Docket # 1, at pdf page 8- 9), which documents state that on
May 3, 2018, the Debtors each received “an individual [or group] briefing that complied with the
provisions of 11 U.S.C. §§ 109(h) and 111.”

       Neither of the Debtors is eligible to be a debtor in this case, under 11 U.S.C. § 109(h)(1).
That section provides in relevant part, that:

                an individual may not be a debtor under this title unless such
                individual has, during the 180-day period ending on the date of
                filing the petition by such individual, received from an approved
                nonprofit budget and credit counseling agency described in section
                111(a) an individual or group briefing (including a briefing
                conducted by telephone or on the Internet) that outlined the
                opportunities for available credit counseling and assisted such
                individual in performing a related budget analysis.

(Emphasis added).

        Neither of the Debtors received the required credit counseling briefing during the 180-
day period ending on the date of the filing of the petition. The only credit counseling certificates
that the Debtors have filed show that the Debtors each received a credit counseling briefing on
May 3, 2018, which was 183 days before the petition was filed in this case.

         Accordingly,

         IT IS ORDERED that this case is dismissed.




    18-54907-tjt    Doc 11     Filed 11/08/18     Entered 11/08/18 11:40:43         Page 1 of 2
Signed on November 8, 2018




  18-54907-tjt   Doc 11   Filed 11/08/18   Entered 11/08/18 11:40:43   Page 2 of 2
